Citation Nr: 0832663	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, status post injury, cervical spine, rated as 20 
percent disabling, prior to September 26, 2007; and 30 
percent disabling on the basis of a 20 percent evaluation for 
orthopedic manifestations and 10 percent disabling on the 
basis of radiculopathy.  

2.  Entitlement to an increased rating for post-traumatic 
headaches, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
ganglion cyst of the left wrist, prior to September 20, 2007.

4.  Entitlement to an increased (compensable) rating for a 
ganglion cyst of the left wrist, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran appeared at a hearing at the RO before a local 
hearing officer in August 2003 and at a videoconference 
hearing before an Acting Veterans Law Judge in September 
2005.  Transcripts of both hearings are associated with the 
claims folder.

The Board remanded this matter in November 2005.  The 
requested development has been performed insofar as possible.

In an October 2007 rating determination, the Appeals 
Management Center (AMC, increased the evaluation for ganglion 
cyst of the left writs to 10 percent disabling and assigned 
an effective date of September 26, 2007 

In the October 2007 rating determination, the AMC also 
granted a separate a 10 percent evaluation for radiculopathy 
of the left upper extremity as part of the neurologic 
component of the cervical spine disability, effective 
September 26, 2007.  

The Acting Veterans Law Judge who conducted the September 
2005 is no longer employed by the Board.  In July 2008, the 
veteran indicated that he did not wish to have another 
hearing and that he wanted his case considered on the 
evidence of record.  


FINDINGS OF FACT

1.  The veteran's cervical spine degenerative disc disease 
results in no more than moderate limitation of motion with 
forward flexion limited to 25 degrees, at most, and no 
neurological impairment prior to August 13, 2003.  

2.  From August 13, 2003, the veteran's cervical spine 
degenerative disc disease has resulted in mild incomplete 
paralysis of the left ulnar nerve without additional 
neurologic impairment.  

3.  The veteran's cervical spine degenerative disc disease 
has not resulted in incapacitating episodes.

4.  The veteran's headaches occur on a daily basis, lasting 
three to four hours, and cause nausea and vomiting on 
occasion; they do not prevent him from performing his daily 
routine, to include driving, and have not been shown to cause 
severe economic impact.  

5.  Prior to August 13, 2003, the veteran's ganglion cyst 
disability, left wrist, was manifested by a small, soft, non-
tender cyst, with some subjective complaints, but he could 
make a good fist without pain and he could make a good pinch 
between his thumb and forefinger without pain, and could 
completely extend and flex all his fingers; he had 
dorsiflexion of the wrist to 60 degrees and palmar flexion to 
70 degrees.  

6.  Since August 13, 2003, the veteran had increased 
limitation of motion of the wrist with tendonitis, painful 
motion, and inability to move his wrist or make a fist on 
occasion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine were not 
met prior to August 13, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5235, 
5243, 5290, 5293, 8516 (2002, 2003, 2007).

2.  The criteria for a 30 percent disability evaluation, but 
no more, for degenerative disc disease of the cervical spine 
have been met since August 13, 2003.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, 4.123, 4.124a, Diagnostic Codes 5235, 5243, 5290, 
5293, 8516.

3.  The criteria for a 30 percent disability evaluation for 
post-traumatic headaches have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1-4.10, 4.20, 4.124a, Diagnostic Code 8100 
(2007).

4.  The criteria for a compensable evaluation for residuals 
of a ganglion cyst of the left wrist were not met prior to 
August 13, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Code 5214, 4.118, Diagnostic Codes 7804, 
7805, 7819 (2007).

5.  The criteria for an evaluation of 10 percent, but no 
more, for residuals of a ganglion cyst of the left wrist have 
been met since August 13, 2003.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5214, 4.118, 
Diagnostic Codes 7804, 7805, 7819.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The September 2003, November 2005, April 2006, and August 
2007 letters informed the veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.  The November 2005 
letter told him to submit relevant evidence or information in 
his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the five elements listed above in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the veteran has 
substantiated his status as a veteran.  The second and third 
Dingess elements are also substantiated inasmuch as service 
connection has been established for the disabilities at 
issue.  The September 2006 and December 2007 letters 
discussed the criteria for the assignment of effective dates 
and ratings.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The September 2003, November 2005, April 2006, and August 
2007 letters told the veteran that he could substantiate his 
claim with evidence that the disability had worsened.  The 
August 2007 letter told him that he could substantiate the 
claim with evidence of the effect of the disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  
A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 
The veteran was provided VA examinations in which the impact 
of the disability on daily life was discussed.  These 
discussions should have put him on notice that these impacts 
could substantiate his claims.  In fact, the veteran 
demonstrated actual knowledge by testifying as to the impact 
of his disabilities on daily life.
Some of the disabilities at issue in this appeal are rated on 
the basis of specific measurements of range of motion.  The 
veteran was not provided VCAA notice to this effect.  He 
received notice of the rating criteria in the statement of 
the case and supplemental statements of the case.  Such post-
decisional documents cannot be used to provide VCAA notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notices in the statement of the case and supplemental 
statements of the case would have put a reasonable person on 
notice as to what was required.  The veteran has had years 
since receiving this notice to submit additional argument and 
evidence and to provide hearing testimony.  Hence, he had a 
meaningful opportunity to participate in the adjudication of 
his claims after receiving the notice.
The August 2007 letter provided notice on the third Vazquez-
Flores notice element; and provided examples of evidence that 
could be submitted to substantiate the claim.  
As just alluded to, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  As portions of the 
notice came after the initial adjudication of the claim, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However, the 
timing deficiency was remedied by the readjudication of the 
claim after sending the above notices.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was requested to provide 
authorizations to obtain treatment records from all treating 
physicians on several occasions, to include Dr. Locklear, 
noted in the November 2005 remand.  The veteran did not 
provide the requested authorizations.  As such, the Board 
cannot attempt to obtain these records.  The veteran was also 
afforded several VA examinations with regard to these issues.  

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Cervical Spine

Diagnostic Code 5293, effective between September 23, 2002 
and September 26, 2003, provided criteria for rating 
intervertebral disc syndrome:  

Intervertebral disc syndrome, either 
preoperatively or postoperatively, was 
evaluated either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 
4.25, separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method resulted 
in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months 	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months		40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003. Under these revised 
regulations, back disability is evaluated under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine	100

Unfavorable ankylosis of the entire 
cervical spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation. The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees. The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is, effective September 26, 2003, is 
essentially the same as intermediate version of Diagnostic 
Code 5293:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Prior to September 26, 2003, mild limitation of motion of the 
cervical spine warranted a 10 percent rating. Moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a 30 percent rating. 38 
C.F.R. § 4.71, Diagnostic Code 5290 (2003).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

The RO has recognized the veteran's claim for increase as 
being received in February 2003.  

In March 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran complained of 
stiffness and pain in the neck along with difficulty turning 
his neck from side to side.  His principal complaint related 
to his neck was headaches, which he had on a daily basis.  
There was no radiation from the neck to the upper 
extremities.  The veteran reported some numbness around his 
hands.  He was noted to have been diagnosed with diabetes.  
The veteran stated that he had never been found to have 
radiculopathy.  His treatment had been symptomatic 
conservative medications against pain.  His problem was a 
daily nuisance both in ordinary living, getting dressed, 
undressed, sleeping, walking, and driving.  He had no 
significant weakness.  

Physical examination revealed a muscular man who walked with 
a brisk walk.  He had preserved normal curvature of the 
cervical spine.  There was no tenderness on palpation of the 
neck.  Range of forward flexion was to 25 degrees and 
extension backwards was to 30 degrees.  At the end of the 
maneuver, the veteran had pain in the back of his neck.  
Rotation to the left was to 15 degrees while rotation to the 
right was to 20 degrees.  The veteran had 15 degrees of 
flexion to the right and 10 degrees of flexion to the left.  
Deep tendon reflexes were normal for the upper extremities.  
Strength was unimpaired.  The veteran had normal deep tendon 
reflexes of the upper extremities.  He could feel the touch 
in his hands and had good grip.  

X-rays taken in January 2002, revealed some interval 
progression of the cervical spondylosis in the mid cervical 
spine with disc space narrowing at C5-6 and C6-7 when 
compared to X-rays taken in July 1999,.  There was mild 
narrowing of the foraminal at these levels, bilaterally.  No 
subluxation was demonstrated.  

A diagnosis of mid cervical spondylosis and foraminal 
narrowing secondary to remote trauma was rendered.  The 
examiner noted that there had been some progression of these 
findings from x-rays taken in 1999.  

At his August 2003 RO hearing, the veteran stated that he had 
constant pain in his neck, which he rated as 8 out of 10.  He 
reported being on daily medication for pain.  He testified 
that his neck would get stiff to the point that he could not 
turn it.  The medication somewhat relieved the pain.  He 
noted that his prior physician had recommended lying down as 
needed when his neck pain was really bothering him.  She also 
gave him a neck brace to wear when his neck was bothering 
him.  He reported not being able to perform his duties at 
work about once every two weeks due to the neck pain.  

The veteran also reported having pain radiating from his neck 
into his arm as a result of a pinched nerve.  He noted having 
a tingling sensation in his arm on occasion.  He also 
reported having numbness and burning sensation.  The veteran 
testified that he had been retired since 1996.  As to how his 
neck pain incapacitated him, the veteran reported that when 
the neck pain was bad he could not even cut the grass.  He 
stated that he was alright when in the house resting.  

At his September 2005 hearing, the veteran testified that 
that he experience neck pain on waking in the morning, and it 
was hard to move and stiff.  He also noted tingling and 
numbness in his right arm down to his fingertips.  The 
veteran took Codeine and Tylenol at one point and stated that 
he could not drive when taking this medication.  He told the 
doctor to no longer prescribe this medication.  He stated 
that his neck bothered him when he drove.  He also noted that 
he would have to lie down when his neck was really bothering 
him.  

The veteran indicated that he would lie down for up to three 
hours, was taking several medications for neck pain, and used 
a heating pad.  He had had to rest about a total of a week in 
the past six months.  He testified that he had not been 
admitted to the hospital for cervical spine problems in the 
past two or three years.  He had not been ordered by any 
physician to have bed rest.  

The veteran was afforded an additional VA examination in 
September 2007.  At the time of the examination, he reported 
constant aching all the time, which was moderate to severe 
everyday depending on the activity.  This did not occur in 
flares and the pain radiated to both shoulder areas.  The 
veteran took Ibuprofen which had fair efficacy and no side 
effects.  The veteran was noted to have retired at 62, partly 
due to health reasons (headache and neck pain).  

The examiner found that the veteran would have difficulty 
with lifting and operating equipment due to his neck pain.  
He could complete his activities of daily living.  He could 
not do activities where he had to turn his neck a lot, 
although he could drive.  There was no history of 
hospitalization or surgery.  The veteran had no urinary 
problems, including nocturia and had no bowel problems.  He 
reported having numbness and paraesthesia in the right thumb 
and middle finger with the onset about one year earlier.  The 
veteran had unsteadiness if he extended his head backwards.  
He did not fall and there was no visual dysfunction.  The 
dizziness was not related to his neck problems.  

The veteran did not report having fatigue or weakness.  He 
did note having decreased range of motion, stiffness, spasms, 
and pain.  There were no flare-ups of the spinal condition.  
The veteran had not had incapacitating episodes requiring bed 
rest in the past twelve months.  

Physical examination of the cervical sacrospinalis revealed 
no spasm on the right or left.  There was also no atrophy, 
guarding, or weakness, bilaterally.  The veteran did have 
tenderness on the left and right.  There was no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  

Inspection of the spine revealed no gibbus, kyphosis, 
scoliosis, or reverse lordosis.  Elbow flexion and extension, 
wrist flexion and extension, finger flexors, finger 
adduction, and thumb opposition were all 5/5, bilaterally.  
Muscle tone was normal and there was no atrophy.  Sensory 
examination was 2/2 for vibration, light touch, and position 
sense.  It was 1/2 for pinprick on the left 5th finger, ulnar 
aspect of the hand; and 2/2 for the right side.  Tinel and 
Phalen signs were negative, bilaterally.  The biceps, 
triceps, and brachioradialis were 2+ (normal), bilaterally.  
There was no cervical spine ankylosis.  

Cervical spine range of motion revealed flexion from 0 to 30 
degrees, bilaterally, with pain at 30 degrees, passive motion 
being same as active.  Extension was from 0 to 25 degrees, 
with pain at 25 degrees.  Passive motion was same as active.  
There was no additional loss of motion on repetitive motion.  
Right and left lateral flexion was from 0 to 25 degrees with 
pain at 25 degrees, with no additional loss of motion.  Right 
and left lateral rotation was from 0 to 60 degrees, passively 
and actively, with pain at the end of range of motion.  There 
was no additional loss of motion with repetitive motion.  

The examiner rendered a diagnosis of longstanding 
degenerative disc disease of the mid lower cervical spine, 
which accounted for his complaints of neck pain (radiating to 
both shoulders) and loss of motion.  She stated that there 
was no pathology to account for complaints of tingling of the 
right index finger and thumb.  There was mild loss of 
sensation in the ulnar aspect of the left arm/hand which was 
at least as likely as not caused by the veteran's 
degenerative disc disease of the cervical spine.  

An evaluation in excess of 20 percent under DC 5290 would not 
be warranted as severe limitation of motion has not been 
demonstrated.  The veteran has well over half of normal 
forward flexion and backward extension.  See 38 C.F.R. 
§ 4.70, Plate V (2007) (setting forth the normal ranges of 
cervical spine motion).  While he had more significant 
limitation of rotation and flexion on the March 2003, 
examination; he had more than half of normal ranges of these 
motions on the September 2007 examination.  Overall, his 
ranges of motion have been over half of normal, even with 
consideration of functional factors, and therefore do not 
approximate the severe level.  

Repetitive motion caused no additional loss of motion, and 
the 2007 examiner specifically found no additional limitation 
of motion due to functional factors.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  Given the foregoing, the criteria for an 
increased evaluation requiring severe limitation of motion of 
the cervical spine have not been met under the old rating 
criteria. 

The veteran has not reported, nor has there been evidence 
demonstrating incapacitating episodes as defined in the 
current or former rating criteria.

There were also no findings of neurological impairment, nor 
did the veteran report any radiculopathy at the time of his 
March 2003 VA examination.  The first report of any 
neurological impairment of the upper extremities was at the 
time that the veteran testified to having numbness and 
tingling at his August 2003 hearing.  Based upon the ranges 
of motion reported and the absence of neurological findings 
either being demonstrated or reported, an evaluation in 
excess of 20 percent would not be warranted prior to August 
13, 2003, the date of the veteran's hearing. 

At his August 13, 2003, hearing, the veteran reported having 
numbness and tingling in his upper extremities.  He continued 
to complain of numbness and tingling in his upper extremities 
at the time of his September 2005 hearing.  At the September 
2007 VA examination, the examiner found that it was at least 
as likely as not that the veteran's mild loss of sensation in 
the ulnar aspect of the left arm/hand was caused by his 
degenerative disc disease of the cervical spine.  She found 
no pathology to account for any complaints of tingling and 
numbness of the right index finger and thumb and there is no 
clinical evidence to support a finding of neurologic 
impairment in the right upper extremity.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

38 C.F.R. § 4.124a, Diagnostic Code 8516, provides criteria 
for evaluating disability of the ulnar nerve.  Complete 
paralysis, productive of the griffin claw deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 50 percent 
disabling. Incomplete paralysis that is severe is evaluated 
as 30 percent disabling; moderate, as 20 percent disabling; 
and mild, as 10 percent disabling.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor. 38 C.F.R. § 4.124a.

Based upon the testimony and reports of the veteran and the 
objective medical findings of the September 2007 VA examiner, 
a 10 percent evaluation would be warranted for the veteran's 
left upper extremity neurological impairment resulting from 
his cervical spine degenerative disc disease from August 13, 
2003, the date of his RO hearing.  Combining the moderate 
limitation of motion demonstrated with the mild neurological 
impairment results in a 30 percent disability evaluation. 

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 20 percent would not be 
warranted as it relates to limitation of motion as the 
veteran has not been shown to have forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis 
of the entire cervical spine.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
of the cervical spine based upon the appropriate codes 
governing limitation of motion.

Post-Traumatic Headaches

Service connection is currently in effect for post-traumatic 
headaches, which has been assigned a 10 percent disability 
evaluation.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
38 C.F.R. § 4.124a, Code 8100.

The RO has also recognized this claim as having been received 
in February 2003.  

At the time of a March 2003 VA examination, the veteran 
stated that he had had headaches for the past 52 years.  He 
reported that the headaches occurred every day and that he 
woke up with a headache.  The headaches lasted anywhere from 
one to three hours.  They were located in the occipital 
region.  He described the pain as sharp and steady.  There 
was no known aggravant and they were relieved somewhat by 
over-the-counter medication, medication from VA, and a hot 
shower hitting the back of his neck.  

The headaches had not changed in intensity, duration, or 
frequency.  He had no aura or associated symptoms.  He 
reported having retired approximately thirteen years earlier.  
The veteran used to miss work on occasion due to his 
headaches; however, now that he was retired, he continued on 
with his usual daily functions.  He stated that if he 
absolutely had to he could drive but did not like to drive 
that way.  Following examination, a diagnosis of headache, 
secondary to cervical spine injury, previously called 
posttraumatic headaches, was rendered.  

At the time of his August 2003 hearing, the veteran testified 
that he took medication for his headaches and neck pain.  He 
reported that his headaches tended to come on more at night 
and would wake him up.  He reported having headaches to the 
point that he had to get out of bed.  The veteran stated that 
a lot of times he would wake up and have to throw up as a 
result of his headaches.  He indicated that he threw up at 
least once a week.  The veteran reported that when his neck 
was worse off so were his headaches.  He testified that his 
headaches lasted between one and three hours per day.  He 
also noted throwing up one or two times per week.  

At his September 2005 hearing, the veteran testified that 
when his neck was giving him a lot of problems he tended to 
have headaches.  He reported having a headache every morning 
when waking up.  He noted that when he woke up and was dizzy 
he would sit on the side of the bed for awhile and get up and 
stare out the door, trying to get rid of it.  He also 
reported vomiting on several occasions due to his headaches.  

The veteran noted that his medication helped sometimes.  He 
testified that a majority of the time his headache would last 
all day.  He stated that sometime it would hurt so bad that 
he could not do anything.  The veteran indicated that he did 
not feel nauseated all the time but when he woke up in the 
morning with a headache he would become dizzy and 
subsequently nauseated.  He noted that he became nauseated 
every third or fourth time that he had a headache.  The 
veteran stated that he would take his medication every night 
before going to bed. He further reported that the headaches 
would start in the back of his head and work all the way 
around.  

At the time of a September 2007 VA examination, the veteran 
again reported having daily headaches which lasted two to 
three hours.  He would wake up with them and they would start 
off in his neck and go to the occipital area with radiation 
to the front.  They were described as a sharp throbbing pain.  
There was no known aggravant.  The headaches had not changed 
in intensity, duration, or frequency.  There was no aura and 
they were associated with neck pain.  He had not worked for 
the past eleven years and had retired from Westinghouse after 
26 years.  He had a driver's license and could drive in spite 
of his headaches.  Following examination, a diagnosis of 
tension headaches was rendered.  

The undisputed record shows that the veteran has headaches on 
a daily basis which last three or four hours, cause him to 
lie down on occasion, and intermittently cause nausea and 
vomiting.  This level of disability approximates the criteria 
for a 30 percent disability evaluation.  A 50 percent 
evaluation is not warranted as the veteran has indicated that 
he is still able to function through most of his headaches, 
and can even drive if necessary.  Severe economic impact has 
not been shown as the veteran retired at the age of 62 after 
working for the same company for 26 years and has not worked 
for at least the past eleven years.  This was during periods 
when, according to his report, the headaches were of the same 
severity as they are currently.

Ganglion Cyst

Ganglions are rated as skin disorders under 38 C.F.R. § 
4.118, Diagnostic Code 7819 (benign skin neoplasms).  They 
are rated as disfigurement of the head, face, or neck, 
(scars) (DC 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.  Limitation of the wrist is rated under 
Diagnostic Code 5215.  Palmar flexion limited in line with 
the forearm warrants a 10 percent rating.  Dorsiflexion less 
than 15 degrees warrants a 10 percent rating.  DC 5215 does 
not provide for a rating in excess of 10 percent.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion 
for the wrist is extension from 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, forearm pronation 0 to 80 
degrees of, forearm supination 0 to 85 degrees, ulnar 
deviation from 0 to 45 degrees, and radial deviation from 0 
to 20 degrees.  

Under DC 5215, limitation of motion of the wrist (major or 
minor) is rated as 10 percent disabling when palmar flexion 
is limited in line with the forearm, or when dorsiflexion is 
less than 15 degrees.  

In February 2003, the veteran requested an increased 
evaluation for his ganglion cyst of the left wrist.  

At the time of a March 2003 VA examination, the veteran 
reported that he noticed the cyst on the back of his left 
hand on occasion but stated that it was not hurting him.  It 
was located at the juncture of the hand and wrist, dorsal 
aspect, left hand.  It was soft, rounded, small, nontender, 
slightly moveable, and dome shaped, which was typical for a 
ganglion cyst.  There was no tenderness over the left wrist 
itself.  Range of motion for the wrist remained unimpaired.  
The veteran had 60 degrees of dorsiflexion and 70 degrees of 
palmar flexion.  Radial deviation was to 20 degrees and ulnar 
deviation was to 25 degrees.  The veteran could make a good 
fist without pain.  He could also make a good pinch bestrewn 
his thumb and forefinger without pain and could completely 
flex and extend all fingers.  A diagnosis of small ganglion 
cyst of the left hand was rendered.  

At his August 2003 hearing, the veteran reported that the 
ganglion cyst was still on his wrist.  He noted that it would 
sometimes prevent him from moving his wrist.  He indicated 
that when his wrist bothered him he could not grip anything.  
He noted that the cyst had burst and that it had created a 
yellow color on his hand and that he had experienced pain 
when this happened.  

At his September 2005 hearing, the veteran reported constant 
pain in his wrist.  He noted that if he bent his wrist or 
brought up something he would have pain in his wrist.  He 
asserted that cysts would grow one or two inches high and 
then burst.  They would then go through his hand and 
dissolve.  He noted that the cysts were getting bigger than 
they had in the past.  

At his September 2007 VA examination, the veteran reported 
that over the years the cyst would seem to enlarge and then 
burst.  The dorsal wrist was not very swollen but it would 
get sore when he moved his wrist.  The pain would be moderate 
but there was no pain at rest.  Mobility was good for palmar 
flexion but seemed to the veteran to be moderately decreased 
for dorsiflexion.  The veteran indicated that the course had 
become progressively worse and that he took Ibuprofen for the 
pain with fair results and no side effects.  

The veteran had no deformity, giving way, or instability.  
The pain that the veteran experienced was more of a feeling 
with movement.  The veteran had stiffness and only slight 
weakness.  There were no episodes of dislocation or 
subluxation or locking episodes.  There was also no effusion.  
Slight swelling was also present.  There were no flare-ups of 
joint disease.  There was also no history of hospitalization 
or surgery.  The veteran was right hand dominant.  

Physical examniantion of the left wrist revealed that it was 
mildly swollen on the dorsal surface without a distinct mass 
palpated.  There was mild tenderness but no crepitation.  
Range of motion revealed dorsiflexion to 45 degrees with pain 
at 45 degrees; palmar flexion to 60 degrees without pain, 
ulnar deviation to 40 degrees without pain, and radial 
deviation to 20 degrees without pain.  There was no loss of 
motion secondary to pain, weakness, fatigue, or lack of 
endurance.  With repetition there was also no additional loss 
of motion.  Left wrist x-rays were negative.  

A diagnosis of recurrent ganglion cyst left wrist with 
tendonitis, was rendered.  The examiner indicated that the 
loss on examination was mild.  The subjective complaints of 
wrist soreness during the use of the arm were attributed to 
his left wrist recurrent ganglion cyst and associated 
tendinitis.  There were no other apparent causes.  

Prior to August 13, 2003, the veteran's ganglion cyst of the 
left wrist was manifested by a small, soft, non-tender cyst.  
Because there was no pain or tenderness on palpation of the 
cyst, the veteran did not meet the criteria for a compensable 
evaluation for a scar.  DC 7804.  

There was mild limitation of motion for dorsiflexion, palmar 
flexion, and radial deviation; however, he could make a good 
fist without pain and he could make a good pinch between his 
thumb and forefinger without pain, and could completely 
extend and flex all his fingers.  As noted above, limitation 
of motion of the wrist is compensable only if dorsiflexion is 
less than 15 degrees or where palmar flexion is limited in 
line with forearm.  

The veteran's range of motion of the left wrist exceeded the 
specified normal range of dorsiflexion and palmar flexion, so 
a compensable evaluation was not warranted under DC 5215 or 
any diagnostic code applicable to evaluation of motion of the 
fingers.  In short, there was no applicable diagnostic code 
under which a compensable evaluation could have been 
assigned.  

At the time of his August 2003 hearing, the veteran reported 
that at times he could not move his wrist and that when his 
wrist bothered him he could not grip anything.  Moreover, at 
his September 2005 hearing, the veteran noted having constant 
pain in his wrist and indicated that if he bent his wrist or 
brought up something he would have pain in his wrist.  The 
veteran stated that the cysts would grow one or two inches 
high and then burst and that they would then go through his 
hand and dissolve.  Furthermore, at the time of his September 
2007 examination, his left wrist had mild tenderness.  

In addition, the veteran's ranges of motion were noted to be 
more limited than at the time of the March 2003 VA 
examination, and the veteran was noted to have tendinitis of 
the wrist.  Based upon the above, the criteria for a 10 
percent disability evaluation based upon painful limitation 
of motion were met as of August 13, 2003.  

The veteran is currently receiving the maximum schedular 
evaluation for his left wrist ganglion cyst based on 
limitation of motion and an evaluation in excess of 10 
percent is not available under Diagnostic Code 5215.  The 
Board notes than an evaluation greater than 10 percent is 
potentially available under Diagnostic Code 5214 (ankylosis 
of the wrist); however, there is no evidence of left wrist 
ankylosis and application of this diagnostic code is not 
appropriate.

The Board recognizes the veteran's reports of left wrist 
pain.  However, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, the provisions 
under DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, 
the veteran's current 10 percent evaluation is the maximum 
rating for loss of motion of the wrist.  Since there is no 
applicable diagnostic code that provides an evaluation in 
excess of 10 percent for limitation of motion of the wrist 
(Diagnostic Code 5215), 38 C.F.R. §§ 4.40, 4.45, and 4.59 is 
not applicable.

As such, the Board finds that the competent medical evidence 
of record is insufficient to satisfy the criteria for a 
disability rating greater than 10 percent for the left wrist 
disability at any point during the appeal period.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

There have been no reports that the ganglion cyst has 
interfered with employment or required hospitalization.  No 
other exceptional factor has been alleged or evidenced.  
Hence the question of entitlement to an extraschedular rating 
is not raised.

The veteran has reported that the neck disability and 
headaches have interfered with employment.  Hence, the 
question of referral for an extraschedular rating has been 
raised.  As discussed above, the cervical spine disability is 
manifested by limitation of motion, pain, and mild neurologic 
impairment.  The rating criteria, however, contemplate these 
symptoms.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The headache disorder is manifested by daily headaches and 
occasional prostrating attacks.  The rating criteria 
contemplate economic impacts from the headaches and are based 
on the frequency of headaches, including the frequency of 
prostrating attacks.  The veteran's headache symptoms are 
also contemplated by the rating criteria.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.















							(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the cervical spine prior to August 13, 2003, is 
denied.

A 30 percent disability evaluation, but no more, for 
degenerative disc disease of the cervical spine, on the basis 
of a 20 percent rating for orthopedic manifestations and a 10 
percent rating for left upper extremity radiculopathy 
involving the ulnar nerve, from August 13, 2003, is granted.

A 30 percent disability evaluation for post-traumatic 
headaches is granted.  

A compensable disability evaluation for left wrist ganglion 
cyst prior to August 13, 2003, is denied.  

A 10 percent disability evaluation for left wrist ganglion 
cyst, but no more, from August 13, 2003, is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


